Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’
Response to Amendment
This office action is responsive to the amendment filed on June 16, 2021.  As directed by the amendment: claims 2, 9, 21-23, 26-27, 29 and 32-33 have been amended, claims 1, 3-8, 12-16, 18, 28 and 30 have been cancelled, and no claims have been added.  Thus, claims 2, 9-11, 17, 19-27, 29 and 31-34 are presently pending in this application.  Applicant’s arguments are sufficient to overcome the §112(a) rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed June 16, 2021, with respect to claims 2, 9, 21-27, 29 and 32-33 have been fully considered and are persuasive.  The rejections of claims 2, 9, 21-27, 29 and 32-33 have been withdrawn. 
Allowable Subject Matter
Claims 2, 9-11, 17, 19-27, 29 and 31-34 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed syringe-based apparatus. 
The closest prior art is Pollard, JR., et al. (Pollard), US 2010/0286513 A1.
Regarding claim 10, Pollard fails to teach among all the limitations or render obvious a syringe-based apparatus as claimed, which includes the housing comprising 
Regarding claim 20, Pollard fails to teach among all the limitations or render obvious a syringe-based apparatus as claimed, which includes the housing comprising a port being positioned at about a distal end of the housing, and wherein the actuator mechanism is operably configured to transition to a first configuration in which a first portion of the first amount of fluid is delivered through the port, to a second configuration in which the second amount of the medicine in the second fluid reservoir is delivered through the port, to a third configuration in which a second portion of the first amount of fluid is delivered through the port, in combination with the total structure and function of the syringe-based apparatus as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.A.D./Examiner, Art Unit 3783              
                                                                                                                                                                                          /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783